Title: To James Madison from George Joy, 2 May 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 2nd: May 1808

I covered to you in haste a 14 night Since the Decree of Sir James Macintosh which I sent Pr. Galen via Boston, with Duplicate to be Sent Pr. Science or such other American Ship as the Captn: might overtake at Portsmouth.  It was published in the Times & the Star; & I believe in Some other papers besides the Statesman which I sent you.  I wrote the Same Evening the Peice I now hand you under the head of Prize Cause, had it copied the next day, and Sent it to the Editor of the Times Signed H.  It was noticed a day or two after, as "received and under Consideration"; but, instead of it, there came forth the next day a Sarcastic and as I think a very ridiculous publication, reprehending the Judge for his too honorable Scruples -  and indeed I found it the opinion of many persons that he would be recalled; I therefore Sent another Copy to the Star, under the new Signature of Conciliator.
The Times afterwards inserted a more elaborate piece Signed Justice which I suppose will reach you before this, - defending the Judge, but opposed by the Editor, I think very weakly.  In the Star of Saturday, which I hand you herein, is the piece written by me; and the Editor whom I have met this morning, and who had not known me as the Author, assured me that it was put in hand as Soon as received; and delayed only from the Press of more necessary Matter.  The Reference to the Correspondence of Lord Hawkesbury and Mr. King is not quite a propos; but I am fond of bringing these documents forward in every discussion, of this Subject.  Lord Grenville in a late debate was very pointed in his Remarks upon it, averring that after "a noble Secretary of State had given that Interpretation to the Law, the Neutral had a right to count upon the Security held out to him thereby".  I am not a Grenvillite as you may have perceived by my letters of some years of Age -  his Lordship has too much of the Hauteur of a Pittite to meet my Ideas; but he is a very able Man - much the best Orator in the House of Lords; and had I known nothing of him till Since his Junction with the Fox Administration, I should have found no fault with him.  He has done me the honor to receive Several intimations from me with Condescension and Thanks; and in every Instance availed himself of them: he has also lately acknowledged himself much enlightened on the Subject of the Effect of the late Orders in Council, by personal Intercourse with the American Merchants; and while on this Subject let me note a thing which I believe I omitted before Vizt: that in a late debate he committed himself so far on the American Question as to Say that if noble Lords on the other side would maintain the Relations of Peace and Amity with that Country at every Sacrifice Short of the Honor and maritime Rights of the Nation; at least on that Subject they should meet with no opposition from him or his friends.
As the original of the enclosed (31 March:) was written in haste; it may not be amiss to repeat that the words "not afraid to go to war" were those made use of by Lord Hawkesbury.  I marked the distinction at the time, which I think Should be noted, between this and the common Adage, si vis pacem, para bellum if you want peace, prepare for war.  There seems to be much the same difference as between an actual preparation and a feint to intimidate.  I have just heard of the Arrival of Mr: Nourse; and that he brings advice that Buonaparté will not relax from the rigid letter of his decrees- this is mere matter of Report; but as Mr. Pinkney must know of this Conveyance you will, no doubt receive dispatches from him.  I had thoughts of calling on Mr: P. tomorrow or next day; but as there are Still some objects that may make it desireable that I should be able to Say I have received no intimation from him; and I doubt if I can render him any Service by an interview; I may Still defer a visit of mere Ceremony.  I rest very faithfully, Dear Sir, Your friend & Servt:

Geo: Joy


We have Letters of a late date from Holland advising no Effort to be made to get property into that Market, on Accot: not of the Dutch Administration, but of the french Privateers having Stationed themselves so that nothing can escape them.

